UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 95-5142

SHEREE CONLIFFE,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
John T. Copenhaver, Jr., District Judge.
(CR-93-166)

Submitted: February 6, 1996

Decided: June 14, 1996

Before WILKINSON, Chief Judge, and WILKINS and LUTTIG,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Pamela C. Deem, CAREY, HILL & SCOTT, Charleston, West Vir-
ginia, for Appellant. Rebecca A. Betts, United States Attorney, Steph-
anie D. Thacker, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Sheree Conliffe appeals from the district court's order revoking her
supervised release and imposing an additional term of imprisonment.
We affirm.

Approximately five months after Conliffe's release from prison
where she was serving a sentence for providing false information to
a federally licensed firearms dealer when she purchased firearms for
others in exchange for money or crack cocaine, her probation officer
filed a petition to revoke Conliffe's supervised release, alleging that
Conliffe had violated five conditions of her supervised release--
namely that (i) based on a positive urinalysis, she possessed cocaine;
(ii) she failed to submit to random urinalysis on five occasions; (iii)
she failed to submit two monthly reports, submitted one report late,
and failed to report to her probation officer on one occasion as
directed; (iv) she neither attended her substance abuse treatment
counseling nor rescheduled; and (v) she failed to report a change of
employment within seventy-two hours. After a hearing on the proba-
tion officer's motion, the district court found by a preponderance of
the evidence that Conliffe violated the conditions of her supervised
release by failing to submit two monthly supervision reports, failing
to submit to random urinalysis, and possessing cocaine. The court
revoked Conliffe's supervised release and sentenced her to a nine-
month term of imprisonment and recommended that drug abuse coun-
seling be made available to her.

On appeal, Conliffe challenges the district court's revocation of her
supervised release, contending that the court abused its discretion in
revoking her supervised release and imposing a nine-month prison
term when three of four random drug tests were negative and that the
court did not consider the availability of a substance abuse treatment
program in lieu of incarceration. We review the district court's revo-

                    2
cation of supervised release for an abuse of discretion. See United
States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992) (stating standard
of review).

The district court must revoke the supervised release of a defendant
who has violated one of the conditions of supervised release by pos-
sessing a controlled substance. 18 U.S.C.A. § 3583(g) (West Supp.
1995). At the revocation hearing, the probation officer testified that
Conliffe possessed cocaine because a random drug test yielded a posi-
tive result, failed to appear for random urinalysis on several occa-
sions, and did not complete monthly reports--all of which were
violations of the conditions of her supervised release. We therefore
find that the district court did not abuse its discretion in revoking
Conliffe's supervised release as required by § 3583(g). Copley, 978
F.2d at 831. We also reject Conliffe's claim that the court failed to
consider the availability of a substance abuse treatment program in
lieu of incarceration because the court, in imposing sentence, noted
Conliffe's past failed participation in a treatment program and con-
cluded that a voluntary treatment program probably would not be
effective in the future.

Accordingly, we affirm the revocation of supervised release and
the nine-month sentence. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    3